UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 4100 International Plaza P.O. Box 2943 Fort Worth, Texas76113 (817) 731-0099 Indicate by check mark whether PNM Resources, Inc. (“PNMR”) and Public Service Company of New Mexico (“PNM”) (1)have filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)have been subject to such filing requirements for the past 90 days.YESüNO Indicate by check mark whether Texas-New Mexico Power Company (“TNMP”) (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YES NOü(NOTE:As a voluntary filer, not subject to the filing requirements, TNMP filed all reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months.) Indicate by check mark whether PNMR is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filerü Accelerated filer Non-accelerated filer Indicate by check mark whether each of PNM and TNMP is a large accelerated filer, accelerated filer, or non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filerü Indicate by check mark whether any of the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOü As of April 30, 2008, 76,928,841 shares of common stock, no par value per share, of PNMR were outstanding. The total number of shares of common stock of PNM outstanding as of April 30, 2008 was 39,117,799 all held by PNMR (and none held by non-affiliates). The total number of shares of common stock of TNMP outstanding as of April 30, 2008 was 6,358 all held indirectly by PNMR (and none held by non-affiliates). PNM AND TNMP MEET THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H) (1) (a) AND (b) OF FORM 10-Q AND ARE THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTION (H) (2). This combined Form 10-Q is separately filed by PNMR, PNM and TNMP. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to the other registrants. Whenthis Form 10-Q is incorporated by reference into any filing with the SEC made by PNMR, PNM or TNMP, as a registrant, the portions of this Form 10-Q that relate to eachother registrantare not incorporated by reference therein. ii PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES INDEX Page No. GLOSSARY 4 PART I.FINANCIAL INFORMATION: ITEM 1.FINANCIAL STATEMENTS (Unaudited) PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) 6 CONDENSED CONSOLIDATED BALANCE SHEETS 7 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 9 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN COMMON STOCKHOLDERS’ EQUITY 11 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) 12 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) 13 CONDENSED CONSOLIDATED BALANCE SHEETS 14 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 16 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN COMMON STOCKHOLDER’S EQUITY 18 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) 19 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS 20 CONDENSED CONSOLIDATED BALANCE SHEETS 21 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 23 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN COMMON STOCKHOLDER’S EQUITY 25 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 26 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 27 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 66 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 86 ITEM 4.CONTROLS AND PROCEDURES 95 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 96 ITEM 1A.RISK FACTORS 96 ITEM 6.EXHIBITS 97 SIGNATURE 98 iii GLOSSARY Definitions: Afton Afton Generating Station AG New Mexico Attorney General ALJ Administrative Law Judge Altura Altura Power L.P. APB Accounting Principles Board APS Arizona Public Service Company BART Best Available Retrofit Technology Board Board of Directors of PNMR BTU British Thermal Unit Cal PX California Power Exchange Cal ISO California Independent System Operator Cascade Cascade Investment, L.L.C. Constellation Constellation Energy Commodities Group, Inc. Continental Continental Energy Systems, L.L.C. CRHC Cap Rock Holding Corporation, a subsidiary of Continental CTC Competition Transition Charge Decatherm Million BTUs Delta Delta-Person Limited Partnership EaR Earnings at Risk ECJV ECJV Holdings, LLC EEI Edison Electric Institute EIP Eastern Interconnection Project EITF Emerging Issues Task Force EnergyCo EnergyCo, LLC, a limited liability corporation, owned 50% by each of PNMR and ECJV EPA United States Environmental Protection Agency ERCOT Electric Reliability Council of Texas ESPP Employee Stock Purchase Plan FASB Financial Accounting Standards Board FCPSP First Choice Power Special Purpose, L.P. FERC Federal Energy Regulatory Commission FIN FASB Interpretation Number FIP Federal Implementation Plan First Choice First Choice Power, L. P. and Subsidiaries Four Corners Four Corners Power Plant FPPAC Fuel and Purchased Power Adjustment Clause GAAP Generally Accepted Accounting Principles in the United States of America GWh Gigawatt hours ISO Independent System Operator LIBOR London Interbank Offered Rate Lordsburg Lordsburg Generating Station Luna Luna Energy Facility MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investor Services, Inc. MW Megawatt Navajo Acts Navajo Nation Air Pollution Prevention and Control Act, the Navajo Nation Safe Drinking Water Act, and the Navajo Nation Pesticide Act NDT Nuclear Decommissioning Trusts for PVNGS Ninth Circuit United States Court of Appeals for the Ninth Circuit NMGC New Mexico Gas Company, a subsidiary of Continental NMED New Mexico Environment Department NMPRC New Mexico Public Regulation Commission NOPR Notice of Proposed Rulemaking NOX Nitrogen Oxides NOI Notice of Inquiry NRC United States Nuclear Regulatory Commission NSPS New Source Performance Standards 4 NSR New Source Review OATT Open Access Transmission Tariff O&M Operations and Maintenance PGAC Purchased Gas Adjustment Clause PG&E Pacific Gas and Electric Co. PNM Public Service Company of New Mexico and Subsidiaries PNM Facility PNM’s $400 Million Unsecured Revolving Credit Facility PNMR PNM Resources, Inc. and Subsidiaries PNMR Facility PNMR’s $600 Million Unsecured Revolving Credit Facility PPA Power Purchase Agreement PSA Power Supply Agreement PSD Prevention of Significant Deterioration PUCT Public Utility Commission of Texas PVNGS Palo Verde Nuclear Generating Station Pyramid Tri-State Pyramid Unit 4 REC Renewable Energy Certificates REP Retail Electricity Provider RMC Risk Management Committee RTO Regional Transmission Organization SCE Southern Cal Edison Company SDG&E San Diego Gas and Electric Company SEC United States Securities and Exchange Commission SFAS FASB Statement of Financial Accounting Standards SJCC San Juan Coal Company SJGS San Juan Generating Station SOAH State Office of Administrative Hearings SO2 Sulfur Dioxide SPS Southwestern Public Service Company SRP Salt River Project S&P Standard and Poors Ratings Services TECA Texas Electric Choice Act TNMP Texas-New Mexico Power Company and Subsidiaries TNP TNP Enterprises, Inc. and Subsidiaries Tri-State Tri-State Generation and Transmission Association, Inc. Twin Oaks Assets of Twin Oaks Power, L.P. and Twin Oaks Power III, L.P. Valencia Valencia Energy Facility VaR Value at Risk Accounting Pronouncements (as amended and interpreted): EITF 02-3 EITF Issue No. 02-3 “Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities” FIN 46R FIN 46R “Consolidation of Variable Interest Entities an Interpretation of ARB No. 51” FSP FIN 39-1 FASB Staff Position FIN 39-1 – “Amendment of FASB Interpretation No. 39” SFAS 5 SFAS No. 5 “Accounting for Contingencies” SFAS 57 SFAS No. 57 “Related Party Disclosures” SFAS 112 SFAS No. 112 “Employers’ Accounting for Postemployment Benefits – an amendment of FASB Statements No. 5 and 43” SFAS 115 SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” SFAS 128 SFAS No. 128 “Earnings per Share” SFAS 133 SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141 “Business Combinations” SFAS 144 SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” SFAS 157 SFAS No. 157 “Fair Value Measurements” SFAS 159 SFAS No. 159 “The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115” SFAS 161 SFAS No. 161 “Disclosure about Derivative Instruments and Hedging Activities – an Amendment of FASB Statement No. 133” 5 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands, except per share amounts) Operating Revenues: Electric $ 364,403 $ 436,834 Other 100 210 Total operating revenues 364,503 437,044 Operating Expenses: Cost of energy sold 234,380 216,812 Administrative and general 47,362 58,327 Energy production costs 51,204 47,382 Regulatory disallowances 30,248 - Depreciation and amortization 34,037 34,841 Transmission and distribution costs 13,376 14,655 Taxes other than income taxes 12,867 16,572 Total operating expenses 423,474 388,589 Operating income (loss) (58,971 ) 48,455 Other Income and Deductions: Interest income 5,530 9,792 Gains (losses) on investments held by NDT (3,705 ) 44 Other income 890 1,904 Equity in net earnings (loss) of EnergyCo (25,083 ) (662 ) Other deductions (3,882 ) (975 ) Net other income and deductions (26,250 ) 10,103 Interest Charges: Interest on long-term debt 18,908 21,063 Other interest charges 8,927 13,838 Total interest charges 27,835 34,901 Earnings (Loss) before Income Taxes (113,056 ) 23,657 Income Taxes (Benefit) (42,053 ) 8,381 Preferred Stock Dividend Requirements of Subsidiary 132 132 Earnings (Loss) from Continuing Operations (71,135 ) 15,144 Earnings from Discontinued Operations, net of Income Taxes of $13,655 and $9,517 22,499 14,522 Net Earnings (Loss) $ (48,636 ) $ 29,666 Earnings (Loss) from Continuing Operations per Common Share: Basic $ (0.93 ) $ 0.20 Diluted $ (0.93 ) $ 0.19 Net Earnings (Loss) per Common Share: Basic $ (0.63 ) $ 0.39 Diluted $ (0.63 ) $ 0.38 Dividends Declared per Common Share $ 0.23 $ 0.23 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 6 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 27,724 $ 17,763 Special deposits 2,727 1,717 Accounts receivable, net of allowance for uncollectible accounts of $5,923 and $6,021 125,680 134,325 Unbilled revenues 67,356 74,896 Other receivables 71,567 90,002 Materials, supplies, and fuel stock 42,429 41,312 Regulatory assets 117 157 Derivative instruments 237,398 49,257 Income taxes receivable 40,958 39,189 Current assets of discontinued operations 114,954 120,061 Other current assets 50,549 37,198 Total current assets 781,459 605,877 Other Property and Investments: Investment in PVNGS lessor notes 180,547 192,226 Equity investment in EnergyCo 201,361 248,094 Investments held by NDT 130,227 139,642 Other investments 43,696 47,749 Non-utility property, net of accumulated depreciation of $1,712 and $1,570 9,533 6,968 Total other property and investments 565,364 634,679 Utility Plant: Electric plant in service 4,083,907 3,920,071 Common plant in service and plant held for future use 140,217 128,119 4,224,124 4,048,190 Less accumulated depreciation and amortization 1,480,788 1,464,625 2,743,336 2,583,565 Construction work in progress 170,217 299,574 Nuclear fuel, net of accumulated amortization of $18,420 and $15,395 59,117 52,246 Net utility plant 2,972,670 2,935,385 Deferred Charges and Other Assets: Regulatory assets 448,364 481,872 Pension asset 20,149 17,778 Goodwill 495,664 495,664 Other intangible assets, net of accumulated amortization of $3,690 and $3,362 75,564 75,892 Derivative instruments 16,075 45,694 Non-current assets of discontinued operations 535,196 526,539 Other deferred charges 53,096 52,756 Total deferred charges and other assets 1,644,108 1,696,195 $ 5,963,601 $ 5,872,136 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 7 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 (In thousands, except share information) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Short-term debt $ 737,000 $ 665,900 Current installments of long-term debt 619,212 449,219 Accounts payable 159,319 148,955 Accrued interest and taxes 47,395 57,766 Derivative instruments 251,678 53,832 Current liabilities of discontinued operations 63,979 96,003 Other current liabilities 100,585 112,394 Total current liabilities 1,979,168 1,584,069 Long-term Debt 1,064,253 1,231,859 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 571,474 600,187 Accumulated deferred investment tax credits 26,078 26,825 Regulatory liabilities 334,015 332,372 Asset retirement obligations 68,352 66,466 Accrued pension liability and postretirement benefit cost 59,489 60,022 Derivative instruments 13,079 55,206 Non-current liabilities of discontinued operations 90,035 89,848 Other deferred credits 124,947 121,342 Total deferred credits and other liabilities 1,287,469 1,352,268 Total liabilities 4,330,890 4,168,196 Commitments and Contingencies (See Note 9) Cumulative Preferred Stock of Subsidiary without mandatory redemption requirements ($100 stated value, 10,000,000 shares authorized: issued and outstanding 115,293 shares) 11,529 11,529 Common Stockholders’ Equity: Common stock outstanding (no par value, 120,000,000 shares authorized: issued and outstanding 76,914,254 and 76,814,491 shares) 1,044,861 1,042,974 Accumulated other comprehensive income (loss), net of income tax (6,018 ) 11,208 Retained earnings 582,339 638,229 Total common stockholders’ equity 1,621,182 1,692,411 $ 5,963,601 $ 5,872,136 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 8 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Cash Flows From Operating Activities: Net earnings (loss) $ (48,636 ) $ 29,666 Adjustments to reconcile net earnings (loss) to net cash flows from operating activities: Depreciation and amortization 39,855 47,772 Deferred income tax expense (benefit) (24,849 ) 14,282 Equity in net (earnings) loss of EnergyCo 25,083 662 Net unrealized (gains) losses on derivatives 18,015 (3,795 ) Realized (gains) losses on investments held by NDT 3,705 (44 ) Amortization of fair value of acquired Twin Oaks sales contract - (20,035 ) Stock based compensation expense 1,983 4,381 Regulatory disallowances 30,248 - Other, net (2,961 ) (928 ) Changes in certain assets and liabilities: Customer accounts receivable and unbilled revenues 10,161 2,909 Materials, supplies, fuel stock, and natural gas stored 525 (6,155 ) Other current assets 9,156 23,560 Other assets (360 ) 4,721 Accounts payable (17,754 ) (25,897 ) Accrued interest and taxes (12,873 ) (6,029 ) Other current liabilities (9,168 ) (13,213 ) Other liabilities 2,562 (8,235 ) Net cash flows from operating activities 24,692 43,622 Cash Flows From Investing Activities: Utility plant additions (77,793 ) (89,484 ) Proceeds from sales of investments held by NDT 36,635 31,803 Purchases of investments held by NDT (36,760 ) (36,365 ) Proceeds from sales of utility plant - 4,572 Return of principal on PVNGS lessor notes 10,645 11,612 Reduction in restricted special deposits 2,554 - Investments in EnergyCo - (2,500 ) Other, net (3,183 ) 4,290 Net cash flows from investing activities (67,902 ) (76,072 ) The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 9 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net 71,100 (25,000 ) Issuance of common stock 1,309 1,070 Proceeds from stock option exercise 86 6,509 Purchase of common stock to satisfy stock awards (1,140 ) (11,587 ) Excess tax benefits (tax shortfall) from stock-based payment arrangements (380 ) 6 Dividends paid (17,802 ) (16,863 ) Other, net (3 ) (118 ) Net cash flows from financing activities 53,170 (45,983 ) Change in Cash and Cash Equivalents 9,960 (78,433 ) Cash and Cash Equivalents at Beginning of Period 17,791 123,419 Cash and Cash Equivalents at End of Period $ 27,751 $ 44,986 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 41,321 $ 37,218 Income taxes paid (refunded), net $ (4,176 ) $ - The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 10 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN COMMON STOCKHOLDERS’ EQUITY (Unaudited) Accumulated Common Stock Other Total Common Number of Aggregate Comprehensive Retained Stockholders’ Shares Value Income Earnings Equity (Dollars in thousands) Balance at December 31, 2007 76,814,491 $ 1,042,974 $ 11,208 $ 638,229 $ 1,692,411 Adoption of SFAS 157 - - - 10,422 10,422 Exercise of stock options - (1,025 ) - - (1,025 ) Tax shortfall from stock-based compensation arrangements - (380 ) - - (380 ) Stock based compensation expense - 1,983 - - 1,983 Sale of common stock 75,519 1,022 - - 1,022 Common stock issued to ESPP 24,244 287 - - 287 Net earnings (loss) - - - (48,636 ) (48,636 ) Total other comprehensive income (loss) - - (17,226 ) - (17,226 ) Dividends declared on common stock - - - (17,676 ) (17,676 ) Balance at March 31, 2008 76,914,254 $ 1,044,861 $ (6,018 ) $ 582,339 $ 1,621,182 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 11 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Net Earnings (Loss) $ (48,636 ) $ 29,666 Other Comprehensive Income (Loss): Unrealized Gain (Loss) on Investment Securities: Unrealized holding gains (losses) arising during the period, net of income tax (expense) benefit of $1,501 and $(1,420) (2,291 ) 2,167 Reclassification adjustment for (gains) included in net earnings (loss), net of income tax expense of $902 and $435 (1,377 ) (663 ) Fair Value Adjustment for Designated Cash Flow Hedges: Change in fair market value, net of income tax (expense) of $6,789 and $11,886 (10,206 ) (18,112 ) Reclassification adjustment for (gains) losses included in net earnings (loss), net of income tax expense (benefit) of $2,251 and $(954) (3,352 ) 1,554 Total Other Comprehensive Income (Loss) (17,226 ) (15,054 ) Comprehensive Income (Loss) $ (65,862 ) $ 14,612 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 12 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Electric Operating Revenues $ 252,664 $ 240,352 Operating Expenses: Cost of energy sold 135,693 103,173 Administrative and general 26,826 31,503 Energy production costs 53,583 40,387 Regulatory disallowances 30,248 - Depreciation and amortization 20,970 20,755 Transmission and distribution costs 8,907 9,729 Taxes other than income taxes 7,019 6,638 Total operating expenses 283,246 212,185 Operating income (loss) (30,582 ) 28,167 Other Income and Deductions: Interest income 6,091 7,706 Gains (losses) on investments held by NDT (3,705 ) 44 Other income 547 1,021 Other deductions (2,314 ) (597 ) Net other income and deductions 619 8,174 Interest Charges: Interest on long-term debt 10,530 9,491 Other interest charges 3,573 3,655 Total interest charges 14,103 13,146 Earnings (Loss) before Income Taxes (44,066 ) 23,195 Income Taxes (Benefit) (17,089 ) 8,837 Earnings (Loss) from Continuing Operations (26,977 ) 14,358 Earnings from Discontinued Operations, net of Income Taxes of $13,655 and $9,517 22,499 14,522 Net Earnings (Loss) (4,478 ) 28,880 Preferred Stock Dividends Requirements 132 132 Net Earnings (Loss) Available for Common Stock $ (4,610 ) $ 28,748 The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 13 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 21,708 $ 4,303 Special deposits 2,407 1,397 Accounts receivable, net of allowance for uncollectible accounts of $778 and $729 80,697 78,094 Unbilled revenues 28,115 32,039 Other receivables 59,194 79,842 Affiliate accounts receivable 188 271 Materials, supplies, and fuel stock 40,999 39,771 Regulatory assets 117 157 Derivative instruments 112,838 14,859 Current assets of discontinued operations 114,954 120,061 Other current assets 33,433 28,926 Total current assets 494,650 399,720 Other Property and Investments: Investment in PVNGS lessor notes 218,244 231,582 Investments held by NDT 130,227 139,642 Other investments 17,546 20,733 Non-utility property 976 976 Total other property and investments 366,993 392,933 Utility Plant: Electric plant in service 3,204,859 3,055,953 Common plant in service and plant held for future use 18,237 18,237 3,223,096 3,074,190 Less accumulated depreciation and amortization 1,165,047 1,157,775 2,058,049 1,916,415 Construction work in progress 149,646 259,386 Nuclear fuel, net of accumulated amortization of $18,420 and $15,395 59,117 52,246 Net utility plant 2,266,812 2,228,047 Deferred Charges and Other Assets: Regulatory assets 317,537 348,719 Pension asset 4,509 2,859 Derivative instruments 2,468 37,359 Goodwill 102,775 102,775 Non-current assets of discontinued operations 535,196 526,539 Other deferred charges 64,760 64,449 Total deferred charges and other assets 1,027,245 1,082,700 $ 4,155,700 $ 4,103,400 The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 14 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 (In thousands, except share information) LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities: Short-term debt $ 345,000 $ 321,000 Current installments of long-term debt 299,980 299,969 Accounts payable 91,065 72,864 Affiliate accounts payable 34,502 19,948 Accrued interest and taxes 28,924 26,385 Derivative instruments 104,215 17,896 Current liability of discontinued operations 63,979 96,003 Other current liabilities 43,956 59,468 Total current liabilities 1,011,621 913,533 Long-term Debt 705,705 705,701 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 407,684 409,430 Accumulated deferred investment tax credits 25,934 26,634 Regulatory liabilities 287,065 285,782 Asset retirement obligations 67,596 65,725 Accrued pension liability and postretirement benefit cost 55,693 56,101 Derivative instruments 77 47,597 Non-current liabilities of discontinued operations 90,035 89,848 Other deferred credits 99,373 98,295 Total deferred credits and liabilities 1,033,457 1,079,412 Total liabilities 2,750,783 2,698,646 Commitments and Contingencies (See Note 9) Cumulative Preferred Stock without mandatory redemption requirements ($100 stated value, 10,000,000 authorized: issued and outstanding 115,293 shares) 11,529 11,529 Common Stockholder’s Equity: Common stock outstanding (no par value, 40,000,000 shares authorized: issued and outstanding 39,117,799 shares) 932,523 932,523 Accumulated other comprehensive income, net of income tax 1,931 7,580 Retained earnings 458,934 453,122 Total common stockholder’s equity 1,393,388 1,393,225 $ 4,155,700 $ 4,103,400 The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 15 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Cash Flows From Operating Activities: Net earnings (loss) $ (4,478 ) $ 28,880 Adjustments to reconcile net earnings (loss) to net cash flows from operating activities: Depreciation and amortization 25,077 32,854 Deferred income tax expense (5,574 ) 7,137 Net unrealized (gains) losses on derivatives (10,332 ) (3,892 ) Realized (gains) losses on investments held by NDT 3,705 (44 ) Regulatory disallowances 30,248 - Other, net (1,543 ) (3,089 ) Changes in certain assets and liabilities, net of amounts acquired: Accounts receivable and unbilled revenues (4,850 ) 5,570 Materials, supplies, fuel stock, and natural gas stored 414 (6,171 ) Other current assets 25,757 18,042 Other assets (565 ) 3,927 Accounts payable (9,917 ) (12,482 ) Accrued interest and taxes 2,076 9,418 Other current liabilities (3,567 ) (6,191 ) Other liabilities 799 (6,446 ) Net cash flows from operating activities 47,250 67,513 Cash Flows From Investing Activities: Utility plant additions (68,566 ) (80,335 ) Proceeds from sales of NDT investments 36,635 31,803 Purchases of NDT investments (36,760 ) (36,365 ) Proceeds from sales of utility plant - 4,572 Return of principal on PVNGS lessor notes 12,304 11,612 Reduction in restricted special deposits 2,554 - Other, net 423 871 Net cash flows from investing activities (53,410 ) (67,842 ) The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 16 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net 24,004 (4,574 ) Dividends paid (132 ) (132 ) Other, net (308 ) (418 ) Net cash flows from financing activities 23,564 (5,124 ) Change in Cash and Cash Equivalents 17,404 (5,453 ) Cash and Cash Equivalents at Beginning of Period 4,331 11,886 Cash and Cash Equivalents at End of Period $ 21,735 $ 6,433 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 23,110 $ 21,883 Income taxes paid (refunded), net $ (1,855 ) $ - Supplemental schedule of noncash investing and financing activities: As of January 1, 2007, TNMP transferred its New Mexico operational assets and liabilities to PNMR through a redemption of TNMP’s common stock.PNMR contemporaneously contributed the TNMP New Mexico operational assets and liabilities to PNM. Current assets $ 15,444 Other property and investments 10 Utility plant, net 96,468 Goodwill 102,775 Deferred charges 1,377 Total assets transferred from TNMP 216,074 Current liabilities 17,313 Long-term debt 1,065 Deferred credits and other liabilities 30,673 Total liabilities transferred from TNMP 49,051 Net assets transferred – increase in common stockholder’s equity $ 167,023 The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 17 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN COMMON STOCKHOLDER’S EQUITY (Unaudited) Accumulated Common Stock Other Total Common Number of Aggregate Comprehensive Retained Stockholder’s Shares Value Income Earnings Equity (Dollars in thousands) Balance at December 31, 2007 39,117,799 $ 932,523 $ 7,580 $ 453,122 $ 1,393,225 Adoption of SFAS 157 - - - 10,422 10,422 Net earnings (loss) - - - (4,478 ) (4,478 ) Total other comprehensive income (loss) - - (5,649 ) - (5,649 ) Dividends on preferred stock - - - (132 ) (132 ) Balance at March 31, 2008 39,117,799 $ 932,523 $ 1,931 $ 458,934 $ 1,393,388 The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 18 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Net Earnings (Loss) Available for Common Stock $ (4,610 ) $ 28,748 Other Comprehensive Income (Loss): Unrealized Gain (Loss) on Investment Securities: Unrealized holding gains (losses) arising during the period, net of income tax (expense) benefit of $1,501 and $(1,420) (2,291 ) 2,167 Reclassification adjustment for (gains) included in net earnings, net of income tax expense of $902 and $435 (1,377 ) (663 ) Fair Value Adjustment for Designated Cash Flow Hedges: Change in fair market value, net of income tax (expense) benefit of $700 and $(1,013) (1,067 ) 1,545 Reclassification adjustment for (gains) losses included in net earnings, net of income tax expense (benefit) of $599 and $(610) (914 ) 931 Total Other Comprehensive Income (Loss) (5,649 ) 3,980 Comprehensive Income (Loss) $ (10,259 ) $ 32,728 The accompanying notes, as they relate to PNM, are an integral part of these financial statements. 19 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Electric Operating Revenues $ 42,228 $ 40,928 Operating Expenses: Cost of energy sold 7,812 7,171 Administrative and general 6,570 8,902 Depreciation and amortization 8,359 7,000 Transmission and distribution costs 4,464 4,923 Taxes, other than income taxes 4,440 4,825 Total operating expenses 31,645 32,821 Operating income 10,583 8,107 Other Income and Deductions: Interest income 2 88 Other income 414 276 Other deductions (19 ) (27 ) Net other income and deductions 397 337 Interest Charges: Interest on long-term debt 4,408 6,432 Other interest charges 581 646 Net interest charges 4,989 7,078 Earnings Before Income Taxes 5,991 1,366 Income Taxes 2,261 428 Net Earnings $ 3,730 $ 938 The accompanying notes, as they relate to TNMP, are an integral part of these financial statements. 20 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 87 $ 187 Special deposits 50 50 Accounts receivable 9,949 8,789 Unbilled revenues 3,829 4,392 Other receivables 1,650 1,063 Affiliate accounts receivable 7,252 8,005 Materials and supplies 1,430 1,425 Income taxes receivable - 881 Other current assets 238 501 Total current assets 24,485 25,293 Other Property and Investments: Other investments 554 554 Non-utility property 2,111 2,111 Total other property and investments 2,665 2,665 Utility Plant: Electric plant in service 796,285 781,355 Common plant in service and plant held for future use 488 488 796,773 781,843 Less accumulated depreciation and amortization 278,783 274,128 517,990 507,715 Construction work in progress 14,639 22,493 Net utility plant 532,629 530,208 Deferred Charges and Other Assets: Regulatory assets 130,826 133,154 Goodwill 261,121 261,121 Pension asset 15,640 14,919 Other deferred charges 5,148 5,432 Total deferred charges and other assets 412,735 414,626 $ 972,514 $ 972,792 The accompanying notes, as they relate to TNMP, are an integral part of these financial statements. 21 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 (In thousands, except share information) LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities: Short-term debt – affiliate $ 500 $ 3,404 Current installments of long-term debt 316,543 148,882 Accounts payable 4,105 5,666 Affiliate accounts payable 6,853 3,456 Accrued interest and taxes 31,279 35,204 Other current liabilities 2,626 1,785 Total current liabilities 361,906 198,397 Long-term Debt - 167,609 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 118,838 120,274 Accumulated deferred investment tax credits 143 191 Regulatory liabilities 46,950 46,590 Asset retirement obligations 676 662 Accrued pension liability and postretirement benefit cost 3,796 3,922 Other deferred credits 3,027 1,699 Total deferred credits and other liabilities 173,430 173,338 Total liabilities 535,336 539,344 Commitments and Contingencies (See Note 9) Common Stockholder’s Equity: Common stock outstanding ($10 par value, 12,000,000 shares authorized: issued and outstanding 6,358 shares) 64 64 Paid-in-capital 427,320 427,320 Accumulated other comprehensive income, net of income tax 823 823 Retained earnings 8,971 5,241 Total common stockholder’s equity 437,178 433,448 $ 972,514 $ 972,792 The accompanying notes, as they relate to TNMP, are an integral part of these financial statements. 22 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Cash Flows From Operating Activities: Net earnings $ 3,730 $ 938 Adjustments to reconcile net earnings to net cash flows from operating activities: Depreciation and amortization 9,321 7,843 Deferred income tax expense (benefit) (1,484 ) (1,247 ) Other, net (681 ) (424 ) Changes in certain assets and liabilities: Accounts receivable and unbilled revenues (596 ) (6,233 ) Materials and supplies (5 ) (169 ) Other current assets 545 1,002 Other assets 37 (285 ) Accounts payable (1,560 ) (4,870 ) Accrued interest and taxes (2,995 ) (4,481 ) Other current liabilities 4,991 (15,805 ) Other liabilities 220 (113 ) Net cash flows from operating activities 11,523 (23,844 ) Cash Flows From Investing Activities: Utility plant additions (8,669 ) (7,804 ) Other, net - (3 ) Net cash flows from investing activities (8,669 ) (7,807 ) The accompanying notes, as they relate to TNMP, are an integral part of these financial statements. 23 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Cash Flow From Financing Activities: Short-term borrowings – affiliate (2,904 ) 29,200 Other, net (50 ) 1 Net cash flows from financing activities (2,954 ) 29,201 Change in Cash and Cash Equivalents (100 ) (2,450 ) Cash and Cash Equivalents at Beginning of Period 187 2,542 Cash and Cash Equivalents at End of Period $ 87 $ 92 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 5,269 $ 5,912 Income taxes paid (refunded), net $ (858 ) $ - Supplemental schedule of noncash investing and financing activities: As of January 1, 2007, TNMP transferred its New Mexico operational assets and liabilities to PNMR through a redemption of TNMP’s common stock.PNMR contemporaneously contributed the TNMP New Mexico operational assets and liabilities to PNM. Current assets $ 15,444 Other property and investments 10 Utility plant, net 96,468 Goodwill 102,775 Deferred charges 1,377 Total assets transferred to PNM 216,074 Current liabilities 17,313 Long-term debt 1,065 Deferred credits and other liabilities 30,673 Total liabilities transferred to PNM 49,051 Net assets transferred – common stock redeemed $ 167,023 The accompanying notes, as they relate to TNMP, are an integral part of these financial statements. 24 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN COMMON STOCKHOLDER’S EQUITY (Unaudited) Accumulated Total Common Stock Other Common Number of Aggregate Paid-in Comprehensive Retained Stockholder’s Shares Value Capital Income Earnings Equity (Dollars in thousands) Balance at December 31, 2007 6,358 $ 64 $ 427,320 $ 823 $ 5,241 $ 433,448 Net earnings - 3,730 3,730 Balance at March 31, 2008 6,358 $ 64 $ 427,320 $ 823 $ 8,971 $ 437,178 The accompanying notes, as they relate to TNMP, are an integral part of these financial statements. 25 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, 2008 2007 (In thousands) Net Earnings and Comprehensive Income $ 3,730 $ 938 The accompanying notes, as they relate to TNMP, are an integral part of these financial statements. 26 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES TEXAS-NEW MEXICO POWER COMPANY
